                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 20, 2018
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL NO. 2:18-CR-1225-3
                                            §
CARLOS VASQUEZ                              §

               ORDER GRANTING MOTION FOR CONTINUANCE

      Pending is Defendant CARLOS VASQUEZ’s motion for continuance. (D.E. 52).

United States District Judge Nelva Gonzales Ramos referred the motion to the

undersigned magistrate judge for disposition. The Government is unopposed to the

motion.    The defendant moves for a continuance because defense counsel requires

additional time to review discovery, investigate, consult with the defendant and otherwise

prepare.

      The Court has considered the Unopposed Motion for Continuance of the Pretrial

Conference and Trial of the defendant and finds that this motion should be GRANTED.

      Accordingly, the Court GRANTS the motion for continuance and further finds

pursuant to 18 U.S.C. § 3161(h)(7)(A) the ends of justice served by the granting of the

continuance outweigh the best interests of the public and the defendant in a speedy trial.

Taking into account the exercise of due diligence, failure to grant the continuance would

deny counsel for the defendant reasonable time necessary for effective preparation.

      It is further ORDERED that this case is set for a Final Pretrial Conference before

U.S. Magistrate Judge Jason Libby on January 29, 2019 at 2:30 p.m. and Jury Selection

1/2
and Trial are set before U.S. District Judge Nelva Gonzales Ramos on February 11,

2019 at 9:00 a.m.

      Counsel are reminded to adhere to the Court’s scheduling orders. Except as stated

below, the deadline to file motions has expired. Motions not addressed below require

leave of court before being filed. The parties are ordered to file motions in limine,

exhibit and witness lists, and proposed jury instructions no later than 3 days before the

final pretrial conference. Any plea bargain or plea agreement entered by the parties

must be made known in writing on or before 3 days before the final pretrial

conference. No plea bargain or plea agreement entered after this date will be honored by

the Court without good cause shown for the delay. Any motion to continue the Final

Pretrial Conference and Jury Selection and Trial must be filed no later than 7 days before

the final pretrial conference. Failure to abide by this deadline may result in the motion

being denied.

      ORDERED this 19th day of December 2018.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
